Robert H. Dudley, Justice, dissenting. The ballot title informs the voter that casino gambling would be permitted at four sites, two in Crittenden County and two in Garland County. It informs the voter that the two sites in Crittenden County have already been selected and that the descriptions of those sites are set out in the body of the amendment. It informs the voter that one of the two sites in Garland County has already been selected, and that site is described in the body of the amendment, and that the other remains to be selected by the quorum court of Garland County. The majority opinion strikes the proposed amendment from the November 5, 1996, general election on the ground that the ballot tide does not notify the voter that the selected site in Garland County is the location of the Oaklawn race track and that one of the selected sites in Crittenden County is the location of the South-land dog race track. The question for this court to weigh is whether those omissions are of essential facts, Finn v. McCuen, 303 Ark. 418, 798 S.W.2d 34 (1990), and whether they would mislead a voter or would give the voter “serious grounds for reflection.” Dust v. Riviere, 277 Ark. 1, 638 S.W.2d 663 (1982). It is not required that the ballot tide contain a synopsis of the proposed amendment, but it should be complete enough to convey an intelligible idea of the scope and import of the proposal. Bailey v. McCuen, 318 Ark. 277, 884 S.W.2d 938 (1994). A majority of members of this court, after weighing both sides of the argument, have concluded that the omissions are essential and would mislead a voter because the voter would not know that he or she were voting for a casino at the Oaklawn race track and the Southland race track. Granted, it would have been better if the ballot tide disclosed the exact location that would benefit private interests, but what might have been better is not the test for determining whether a ballot tide is misleading. The test is whether the omissions are of essential facts and would mislead a voter, and whether the ballot tide is sufficient to convey an intelligible idea of the import of the proposal. It is undisputed that the ballot tide fairly discloses that casino gaming would be authorized at four locations, two in Crittenden County and two in Garland County. It is also undisputed that the ballot tide clearly discloses that three of the four proposed locations have already been selected, and, consequendy, a reasonable voter would understand that private, or special, interests would stand to obtain casino locations at three previously selected sites. There simply is no failure to disclose the essential facts that private or special interests stand to obtain casino locations at four locations and that three of those four have already been determined. The essence of the voters concern is whether he or she wants to give private interests the constitutional right to build casinos at two predetermined locations in Crittenden County and two locations in Garland County, with one already determined and one to be determined by the Garland County Quorum Court. The majority opinion holds that the core of the issue before us involves the specific location of the three predetermined sites and concludes that the failure to give the specific locations of the three sites is something that would mislead the voter. I respectfully suggest that this weighing is not a weighing of the essential issue. It is only when the ballot title fails to disclose an essential fact that we strike the proposal from the ballot. Finn v. McCuen, 303 Ark. 418, 798 S.W.2d 34 (1990). The essential issues that should be weighed in this case are whether a voter would be given sufficient information by the ballot title to decide whether constitutional licenses should be given to build casinos at four locations, with three of those locations having already been selected, and whether the voter would be informed by the ballot tide that private interests stand to obtain these licenses from passage of the proposed amendment. Whether the site is specifically described is not of real consequence to the voter. However, even if the majority should be correct that the specific site should be the issue weighed by this court, the ballot tide provides that the three predetermined tracts are specified in the amendment itself. The ballot title notifies a voter that if he or she wishes to know about the specific location of the three sites upon which casinos would be located, he or she can look in the amendment to find them. The material part of the tide is as follows: TO AUTHORIZE CASINO GAMING IN GARLAND COUNTY AT TWO SITES, ONE SPECIFICALLY DESCRIBED IN THE AMENDMENT AND ONE TO BE CHOSEN BY THE QUORUM COURT OF GARLAND COUNTY, TO AUTHORIZE CASINO GAMING IN CRITTENDEN COUNTY AT TWO SITES BOTH OF WHICH ARE SPECIFICALLY DESCRIBED IN THE AMENDMENT. The amendment then provides that one of the locations in Garland County is the Oaklawn race track and that one of the locations in Crittenden County is the Southland race track. In summary, there is no material omission of an essential issue from the ballot title; it conveys an intelligible idea of the scope and import of the proposed amendment. Therefore, I respectfully dissent. Corbin, J., joins in this dissent.